Name: Commission Regulation (EEC) No 3281/81 of 17 November 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 81 Official Journal of the European Communities No L 331 /19 COMMISSION REGULATION (EEC) No 3281/81 of 17 November 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 20 November 1981 . \ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . No L 331 /20 Official Journal of the European Communities 19 . 11 . 81 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-131 07.01-151 07.01 All New potatoes 774 148-39 46-24 115-99 12-99 24 439 51-17 1 1-26 1.2 07.01-31 1 07.01-33 1 07.01 DI Cabbage lettuce 4817 923-46 286-52 721-84 80-92 152 928 313-44 68-00 1.3 07.01-451 07.01-47 J 07.01 F II Beans of the species Phaseolus 3 213 615-93 191-11 481-46 53-97 102 001 20905 45-35 1.4 ex 07.01-54 ex 07.01 GII Carrots 678 130-04 40-52 101-65 11-39 21 419 44-85 9-86 1.5 ex 07.01-59 ex 07.01 G IV Radishes 3 946 756-62 234-76 591-43 66-30 125 299 256-81 55-72 1.6 07.01-63 ex 07.01 H Onions (other than sets) 373 71-59 22-21 55-96 6-27 11 856 24-30 5-27 1.7 07.01-67 ex 07.01 H Garlic 5 338 1 023-29 317-50 799-88 89-67 169 460 347-32 75-35 1.8 07.01-71 07.01 K Asparagus 14 172 2 716-79 842-95 2 123-64 238-08 449 910 922-12 200-07 1.9 07.01-73 07.01 L Artichokes 2 091 400-92 124-39 313-39 35-13 66 393 136Ã 7 29-52 1.10 07.01-751 07.01-771 07.01 M Tomatoes 1 638 314-09 97-45 245-52 27-52 52 015 106-61 23-13 1.11 07.01-81 I 07.01-82 J 07.01 PI Cucumbers 1 918 367-86 114-13 287-54 32-23 60 919 124-85 27-09 1.12 07.01-93 07.01 S Sweet peppers 2 280 437-09 135-61 341-66 38-30 72 384 148-35 32-18 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2194 420-67 130-52 328-83 36-86 69 665 142-78 30-98 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 786 150-85 46-80 117-92 13-22 24 982 51-20 11-10 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 327 254-22 79-22 198-72 22-26 41 870 87-68 19-29 2.1 08.01-31 ex 08.01 B Bananas , fresh 1 428 273-83 84-96 214-05 23-99 45 348 92-94 201 6 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 494 94-65 29-49 73-99 8-29 15 590 32-64 7-18 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 5 964 1 143-31 354-74 893-70 100-19 189 337 388-06 84-19 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 6 531 1 252-14 388-51 978-77 109-73 207 359 425-00 92-21 2.5 08.02 AI Sweet oranges , fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 970 377-48 117-63 295-08 33-06 62 172 130-19 28-64 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates , Salustianas , Vernas, Valencia lates , Maltese , Shamoutis , Ovalis, Trovita and Hamlins 1 605 307-74 95-48 240-55 26-96 50 963 104-45 22-66 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 632 313-03 97-12 244-69 27-43 51 839 106-25 23-05 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 719 329-59 102-26 257-63 28-88 54 581 111-86 24-27 2.6.2 08.02-31  Mandarins and Wilkings 1 236 236-80 73-79 185-10 20-74 39 001 81-67 17-96 2.6.3 08.02-32  Clementines 2 699 517-55 160-58 404-55 45-35 85 708 175-66 38-11 2.6.4 08.02-34 I 08.02-37 f  Tangerines and others 852 163-42 50-70 127-74 14-32 27 064 55-47 12-03 19 . 11 . 81 Official Journal of the European Communities No L 331 /21 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 2 073 397-50 123-33 310-71 34-83 65 827 134-91 29-27 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 757 336-94 104-54 263-38 29-52 55 799 114-36 24-81 2.8.2 ex 08.02-70  pink 2210 423-77 131-48 331-25 37-13 70 178 143-83 31-20 2.9 08.04-11 08.04-19 08.04 A I Table grapes 2 268 434-79 134-90 339-87 38-10 72 004 147-57 32-01 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 1 321 253-27 78-58 197-97 22-19 41 942 85-96 18-65 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 977 187-38 58-14 146-47 16-42 31 031 63-60 13-79 08.06-38 2.12 08.07-10 08.07 A Apricots 1 794 343-72 107-11 268-69 30-10 56 612 118-55 2608 2.13 ex 08.07-32 ex 08.07 B Peaches 8 141 1 559-34 485-94 1 218-94 136-58 256 823 537-80 118-32 2.14 ex 08.07-32 ex 08.07 B Nectarines 5 060 970-78 301-97 757-90 85-16 160 403 332-46 72-53 2.15 08.07-51 I 08.07-55 f 08.07 C Cherries 3 482 666-92 207-83 521-33 58-41 109 842 23001 50-60 2.16 08.07-71 1 08.07-75 f 08.07 D Plums 1 499 287-59 89-45 224-52 25-22 47 518 98-49 21-48 2.17 08.08-11 I 08.08-15 f 08.08 A Strawberries 15311 2 935-20 910-72 2 294-37 257-22 486 078 996-25 216-15 2.18 08.09-11 ex 08.09 Water melons 304 58-38 18-16 45-57 5-12 9 646 19-99 4-36 2.19 08.09-19 ex 08.09 Melons (other than water melons) 2 554 489-65 151-92 382-75 42-91 81 088 166-19 3605 2.20 ex 08.09-90 ex 08.09 Kiwis 10 056 1 927-82 598-15 1 506-93 168-94 319 2*54 654-33 141-97